DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkwall et al. (2017/0331577)
Regarding claim 1, Parkwall discloses a wireless backhaul communication processing method (see paragraphs [0040], [0043], [0232-0233]), comprising: determining, by a first network side device, a second network side device as a secondary access device of a wireless backhaul device for dual connectivity in which the wireless backhaul device is connected to the first network side device as a primary access device and the second network side device as the secondary access device (see fig.8, elements UE, LTE, NX, fig.11, elements UE, LTE eNB, NX eNB, paragraphs [0020], [0040], [0043], [0232-0233], [0429], [0452-0457] and its description); and sending, by the first network side device, first information to the second network side device, wherein the first information comprises at least one of the following indication information (see fig.11, elements LTE eNB, NX eNB, paragraphs [0020-0022] and its description): information indicating that the wireless backhaul device performs 
Regarding claim 2, Parkwall further discloses receiving, by the first network side device, configuration information generated by the second network side device, wherein the configuration information is used to configure a radio link between the wireless backhaul device and the second network side device (see figs.11-12, elements UE, LTE, NX and its description).
Regarding claim 3, Parkwall further discloses the first information is carried in a secondary next generation node B (SgNB) addition request message; and the configuration information is carried in an SgNB addition request acknowledge message (see paragraphs [0020], [0239], [0451]).
Regarding claim 4, Parkwall further discloses the information indicating that the wireless backhaul device performs access, information indicating that the wireless backhaul device supports a dual connectivity function, information indicating whether the wireless backhaul device is a non-standalone device or a standalone device, information indicating whether the wireless backhaul device supports the full-or the half-duplex mode, information indicating whether the wireless backhaul device supports the in-band backhaul function or the out-of-band backhaul function, and information indicating whether the wireless backhaul device supports the data forwarding function above the packet data convergence protocol (PDCP) layer or the data forwarding function at and below the PDCP layer (see fig.8, elements UE, LTE, NX, fig.11, elements UE, LTE eNB, NX eNB, paragraphs [0156], [0236] [0234], [0236], [0249-0250], [0254], [0717], [1811] and its description).
Regarding claim 5, Parkwall further discloses receiving, by the first network side device, third information sent by the second network side device, wherein the third information indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.195, paragraph [0030], [1944] and its description).
Regarding claim 6, Parkwall discloses a first network side device, (see fig.189, element 1100 and its description) comprising: a memory storing instructions and a processor (see fig.189, element 1120, 1125, paragraph [1923] and its description); wherein the instructions are executed by the processor to make the first network side device perform the method of: determining a second network side device as a secondary access device of a wireless backhaul device for dual connectivity in which the wireless backhaul device is connected to the first network side device as a primary access device and the second network side device as the secondary access device (see fig.8, elements UE, LTE, NX, fig.11, elements UE, LTE eNB, NX eNB, paragraphs or a standalone device, information indicating whether the wireless backhaul device supports a full-duplex mode or a half-duplex mode, information indicating whether the wireless backhaul device supports an in-band backhaul function or an out-of-band backhaul function, and information indicating whether the wireless backhaul device supports a data forwarding function above a packet data convergence protocol (PDCP) layer or a data forwarding function at and below a PDCP layer (see fig.8, elements UE, LTE, NX, fig.11, elements UE, LTE eNB, NX eNB, paragraphs [0156], [0236] [0234], [0236], [0249-0250], [0254], [0717], [1811] and its description).
Regarding claim 7, Parkwall further discloses receiving configuration information generated by the second network side device, wherein the configuration information is used to configure a radio link between the wireless backhaul device and the second network side device(see figs.11-12, elements UE, LTE, NX and its description).
Regarding claim 8, Parkwall further discloses the first information is carried in a secondary next generation node B (SgNB) addition request message; and the configuration information is carried in an SgNB addition request acknowledge message(see paragraphs [0020], [0239], [0451]).
Regarding claim 9, Parkwall further discloses the information indicating that the wireless backhaul device performs access, information indicating that the wireless backhaul device supports a dual connectivity function, information indicating whether the wireless backhaul device is a non-standalone device or a standalone device, information indicating whether the wireless backhaul device supports the full-duplex mode or the half-duplex mode, information indicating whether the wireless backhaul device supports the in-band backhaul function or the out-of-band backhaul function, and information indicating whether the wireless backhaul device supports the data forwarding function above the packet data convergence protocol (PDCP) layer or the data forwarding function at and below the PDCP layer (see fig.8, elements UE, LTE, NX, fig.11, elements UE, LTE eNB, NX eNB, paragraphs [0156], [0236] [0234], [0236], [0249-0250], [0254], [0717], [1811] and its description).
Regarding claim 10, Parkwall further discloses the receiving third information sent by the second network side device, wherein the third information indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.195, paragraph [0030], [1944] and its description).
Regarding claim 11, Parkwall discloses a wireless communications system (see fig.8, fig.11 and its description), comprising: a first network side device, a second network side device and a wireless back haul device, wherein the wireless backhaul device is connected to a core network device in the network of the second network side 
Regarding claim 12, Parkwall further discloses the wireless backhaul device is further configured to send in the random access process or after the random access process is completed, at least one of the following indication information to the second network side device: information indicating that the wireless backhaul device performs access, information indicating whether the wireless backhaul device is a non-standalone device or a standalone device, information indicating whether the wireless backhaul device supports a full-duplex mode or a half-duplex mode, information indicating whether the wireless backhaul device supports an in-band backhaul function or an out-of-band backhaul function, and information indicating whether the wireless backhaul 
Regarding claim 13, Parkwall further discloses the wireless backhaul device is further configured to send a notification to the second network side device, wherein the notification indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see paragraphs [0020-0022]).
Regarding claim 14, Parkwall further discloses the second network side device is configured to receive in the random access process or after the random access process is completed, at least one of the following indication information and that is sent by the wireless backhaul device: information indicating that the wireless backhaul device performs access, information indicating whether the wireless backhaul device is a non-standalone device or a standalone device, information indicating whether the wireless backhaul device supports a full-duplex mode or a half-duplex mode, information indicating whether the wireless backhaul device supports an in-band backhaul function or an out-of-band backhaul function, and information indicating whether the wireless backhaul device supports a data forwarding function above a packet data convergence protocol (PDCP) layer or a data forwarding function at and below a PDCP layer (see fig.8, elements UE, LTE, NX, fig.11, elements UE, LTE eNB, 
Regarding claim 15, Parkwall further discloses the second network side device is configured to receive in the random access process or after the random access process is completed, a notification sent by the wireless backhaul device, wherein the notification indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or  an association relationship between a cell of the second network side device and the wireless backhaul device (see paragraphs [0020-0022], [0030-0032]).
Regarding claim 16, Parkwall further discloses the second network side device is further configured to send a notification to the first network side device, wherein the notification indicates the association relationship between the second network side device and the cell of the wireless backhaul device, the association relationship between the cell of the second network side device and the cell of the wireless backhaul device, or the association relationship between the cell of the second network side device and the wireless backhaul device (see figs.11-12, elements UE, NX eNB, paragraphs [0020], [0022], [0452-0460] and its description).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647